Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  127890                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  ENTECH PERSONNEL SERVICES, INC.,                                                                    Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                     Justices

  v        	                                                       SC: 127890
                                                                   COA: 249003
                                                                   Oakland CC: 2002-042875-CZ
  FELICIANO TRANSPORT, INC., FELICIANO 

  LOGISTICS, INC., MANUEL FELICIANO, 

  DEIDRE FELICIANO, and MICHAEL 

  COCHRAN, 

             Defendants-Appellees,
  and
  FALCON GROUP, INC., and DAVID 

  MACIEJEWSKI, 

           Defendants-Appellants,                             

  and
  LEE YESH and NICOLE YESH,

            Defendants-Appellants,                            

  and
  JOHN VICK, MARIA VICK, and GREAT

  LAKES JANITORIAL SERVICES, INC.,

            Defendants. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the December 14, 2004
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2006                      _________________________________________
           s0320                                                              Clerk